                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                           UNITED STATES DISTRICT COURT
                                                                                            FOR THE DISTRICT OF ALASKA
                                           Fax 206.386.7500




                                                                    COOK INLETKEEPER and CENTER                 No.: 3:19-cv-00238-SLG
                                                                    FOR BIOLOGICAL DIVERSITY,
STOEL RIVES LLP




                                                                                                  Plaintiffs,
                  Main 206.624.0900




                                                                          v.

                                                                    WILBUR ROSS, Secretary of Commerce;
                                                                    JIM BALSIGER, Regional Administrator
                                                                    of National Marine Fisheries Service;
                                                                    NATIONAL MARINE FISHERIES
                                                                    SERVICE,

                                                                                                Defendants,

                                                                    HILCORP ALASKA, LLC; and
                                                                    STATE OF ALASKA,

                                                                                     Intervenor-Defendants.

                                                                                  INTERVENOR-DEFENDANT HILCORP ALASKA’S
                                                                                       OPPOSITION BRIEF (L.R. 16.3(c)(2))

                                                                                            ORAL ARGUMENT REQUESTED




                                                                     Case 3:19-cv-00238-SLG Document 60 Filed 10/09/20 Page 1 of 49
                                            TABLE OF CONTENTS

                                                                                                                           Page


TABLE OF AUTHORITIES............................................................................................. iii
I.       INTRODUCTION ................................................................................................... 1
II.      BACKGROUND ..................................................................................................... 3
         A.       Oil and Gas Development in Cook Inlet ...................................................... 3
         B.       Hilcorp’s Cook Inlet Operations .................................................................. 4
         C.       Applicable MMPA Standards ...................................................................... 4
         D.       Agency Processes and Determinations Challenged in This Lawsuit ........... 5
III.     STANDARD OF REVIEW .................................................................................... 7
IV.      ARGUMENT .......................................................................................................... 8
         A.       Plaintiffs Have Waived Many of Their Claims and Arguments .................. 9
                  1.        Plaintiffs have waived claims not pursued in their summary
                            judgment brief ................................................................................... 9
                  2.        Plaintiffs have waived arguments that were not raised during
                            the administrative process or pled in the Supplemental
                            Complaint ........................................................................................ 10
         B.       NMFS’s Decision Complies with the MMPA ........................................... 13
                  1.        NMFS’s reasoned determination that vessel noise is not an
                            expected source of take is entitled to deference. ............................. 13
                  2.        NMFS’s “small numbers” determination is well supported
                            and consistent with law and agency practice. ................................. 16
                  3.        NMFS reasonably mandated a suite of mitigation and
                            avoidance measures designed to ensure the least practicable
                            impact .............................................................................................. 21
         C.       NMFS’s Decision Complies with the ESA ................................................ 27
                  1.        The BiOp fully considers the effects of vessel noise ...................... 27
                  2.        NMFS enumerated and analyzed all effects of the action,
                            along with baseline and cumulative effects .................................... 28
                  3.        NMFS rationally determined that reinitiation of consultation
                            is unwarranted ................................................................................. 31
         D.       NMFS’s Decision Complies with NEPA ................................................... 34


Cook Inletkeeper, et al. v. Ross, et al.
Case No. 3:19-cv-00238-SLG                                      i
 Case 3:19-cv-00238-SLG Document 60 Filed 10/09/20 Page 2 of 49
                                         TABLE OF CONTENTS
                                              (continued)
                                                                                                                  Page


                1.        NMFS took a hard look at the potential impacts of vessel
                          noise on beluga whales.................................................................... 35
                2.        NMFS fully analyzed cumulative impacts ...................................... 36
       E.       Vacatur Is Not the Appropriate Remedy .................................................... 37
V.     CONCLUSION ..................................................................................................... 39




Cook Inletkeeper, et al. v. Ross, et al.
Case No. 3:19-cv-00238-SLG                                 ii
 Case 3:19-cv-00238-SLG Document 60 Filed 10/09/20 Page 3 of 49
                                          TABLE OF AUTHORITIES
                                                                                                                    Page(s)


Cases

Alaska Wilderness League v. Jewell,
   116 F. Supp. 3d 958 (D. Alaska 2015) ........................................................................ 20

Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n,
    988 F.2d 146 (D.C. Cir. 1993) ..................................................................................... 38

Ariz. Cattle Growers’ Ass’n v. U.S. Fish & Wildlife Serv.,
   273 F.3d 1229 (9th Cir. 2001) ............................................................................. 7, 8, 21

Cal. Cmtys. Against Toxics v. U.S. EPA,
   688 F.3d 989 (9th Cir. 2012) ....................................................................................... 38

Citizens to Preserve Overton Park, Inc. v. Volpe,
    401 U.S. 402 (1971) ....................................................................................................... 8

City of Sausalito v. O’Neill,
   386 F.3d 1186 (9th Cir. 2004) ....................................................................................... 7

City of Tacoma, Wash. v. FERC,
   460 F.3d 53 (D.C. Cir. 2006) ....................................................................................... 15

Ctr. for Biological Diversity v. Kempthorne,
   588 F.3d 701 (9th Cir. 2009) ............................................................................. 8, 11, 13

Ctr. for Biological Diversity v. Salazar,
   695 F.3d 893 (9th Cir. 2012) ..................................................................... 18, 19, 21, 36

Dep’t of Transp. v. Pub. Citizen,
  541 U.S. 752 (2004) ..................................................................................................... 13

Envtl. Prot. Info. Ctr. v. U.S. Forest Serv.,
   451 F.3d 1005 (9th Cir. 2006) ..................................................................................... 35

Exxon Mobil Corp. v. U.S. EPA,
   217 F.3d 1246 (9th Cir. 2000) ............................................................................... 12, 13

Gaule v. Meade,
  402 F. Supp. 2d 1078 (D. Alaska 2005) ...................................................................... 21




Cook Inletkeeper, et al. v. Ross, et al.
 Case
Case   3:19-cv-00238-SLG
     No. 3:19-cv-00238-SLGDocument 60 iiiFiled 10/09/20 Page 4 of 49
                                                                                                             TABLE OF AUTHORITIES
                                                                                                                   (continued)
                                                                                                                                                                                     Page(s)


                                                                    Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv.,
                                                                       378 F.3d 1059 (9th Cir. 2004) ..................................................................................... 17

                                                                    Havasupai Tribe v. Robertson,
                                                                      943 F.2d 32 (9th Cir. 1991) ......................................................................................... 11

                                                                    Idaho Farm Bureau Fed’n v. Babbitt,
                                                                       58 F.3d 1392 (9th Cir. 1995) ....................................................................................... 38

                                                                    Cal. ex rel. Imperial Cty. Air Pollution Control Dist. v. U.S. Dep’t of
                                                                       Interior,
                                                                       767 F.3d 781 (9th Cir. 2014) ......................................................................................... 8
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Kleppe v. Sierra Club,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                       427 U.S. 390 (1976) ................................................................................................. 8, 21

                                                                    Kunaknana v. U.S. Army Corps of Eng’rs,
STOEL RIVES LLP




                                                                      23 F. Supp. 3d 1063 (D. Alaska 2014) ........................................................................ 12

                                                                    Loggerhead Turtle v. Cty. Council of Volusia Cty., Fla.,
                                                                       120 F. Supp. 2d 1005 (M.D. Fla. 2000) ........................................................... 32, 33, 34

                                                                    Marsh v. Or. Nat. Res. Council,
                                                                      490 U.S. 360 (1989) ........................................................................................... 8, 21, 35

                                                                    Metcalf v. Daley,
                                                                      214 F.3d 1135 (9th Cir. 2000) ............................................................................... 34, 35

                                                                    Nat. Res. Def. Council, Inc. v. Evans,
                                                                       279 F. Supp. 2d 1129 (N.D. Cal. 2003) ....................................................................... 17

                                                                    Nat’l Wildlife Fed’n v. Espy,
                                                                       45 F.3d 1337 (9th Cir. 1995) ....................................................................................... 38

                                                                    Native Vill. of Chickaloon v. Nat’l Marine Fisheries Serv.,
                                                                       947 F. Supp. 2d 1031 (D. Alaska 2013) ............................................................... passim

                                                                    Native Vill. of Nuiqsut v. Bureau of Land Mgmt.,
                                                                       432 F. Supp. 3d 1003 (D. Alaska 2020) ................................................................ 10, 36

                                                                    Nw. Envtl. Def. Ctr. v. Nat’l Marine Fisheries Serv.,
                                                                      647 F. Supp. 2d 1221 (D. Or. 2009) ............................................................................ 35


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 60 ivFiled 10/09/20 Page 5 of 49
                                                                                                             TABLE OF AUTHORITIES
                                                                                                                   (continued)
                                                                                                                                                                                      Page(s)


                                                                    Ocean Advocates v. U.S. Army Corps of Eng’rs,
                                                                       402 F.3d 846 (9th Cir. 2005) ......................................................................................... 7

                                                                    Pac. Coast Fed’n of Fishermen’s Ass’ns v. Gutierrez,
                                                                       606 F. Supp. 2d 1122 (E.D. Cal. 2008) ....................................................................... 15

                                                                    Pac. Rivers Council v. U.S. Forest Serv.,
                                                                       942 F. Supp. 2d 1014 (E.D. Cal. 2013) ....................................................................... 38

                                                                    Portland Audubon Soc’y v. Endangered Species Comm.,
                                                                       984 F.2d 1534 (9th Cir. 1993) ..................................................................................... 15
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Portland Gen. Elec. Co. v. Bonneville Power Admin.,
                                                                       501 F.3d 1009 (9th Cir. 2007) ......................................................................... 11, 12, 13
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Protect Our Water v. Flowers,
                                                                       377 F. Supp. 2d 844 (E.D. Cal. 2004) ................................................................... 32, 34
STOEL RIVES LLP




                                                                    Reyes v. Lynch,
                                                                       842 F.3d 1125 (9th Cir. 2016) ..................................................................................... 19

                                                                    Save the Yaak Comm. v. Block,
                                                                       840 F.2d 714 (9th Cir. 1988) ....................................................................................... 35

                                                                    Selkirk Conservation Alliance v. Forsgren,
                                                                       336 F.3d 944 (9th Cir. 2003) ....................................................................................... 36

                                                                    Sierra Club v. Marsh,
                                                                       816 F.2d 1376 (9th Cir. 1987) ..................................................................................... 32

                                                                    Te-Moak Tribe of W. Shoshone of Nev. v. U.S. Dep’t of Interior,
                                                                       608 F.3d 592 (9th Cir. 2010) ....................................................................................... 36

                                                                    Tin Cup, LLC v. U.S. Army Corps of Eng’rs,
                                                                       904 F.3d 1068 (9th Cir. 2018) ..................................................................................... 18

                                                                    Turtle Island Restoration Network v. U.S. Dep’t of Commerce,
                                                                       878 F.3d 725 (9th Cir. 2017) ....................................................................................... 30

                                                                    United States v. Turkette,
                                                                       452 U.S. 576 (1981) ..................................................................................................... 20



                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 60 vFiled 10/09/20 Page 6 of 49
                                                                                                               TABLE OF AUTHORITIES
                                                                                                                     (continued)
                                                                                                                                                                                          Page(s)


                                                                    Wyo. Outdoor Council v. Bosworth,
                                                                      284 F. Supp. 2d 81 (D.D.C. 2003) ......................................................................... 32, 34

                                                                    Statutes

                                                                    5 U.S.C. § 706(2)(A) ......................................................................................................... 38

                                                                    16 U.S.C. § 1362(13) ........................................................................................................... 4

                                                                    16 U.S.C. § 1362(18)(A)(i) ................................................................................................. 5

                                                                    16 U.S.C. § 1371(a) ............................................................................................................. 4
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    16 U.S.C. § 1371(a)(5)(A)............................................................................................. 1, 17
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    16 U.S.C. § 1371(a)(5)(A)(i) ............................................................................................... 4
STOEL RIVES LLP




                                                                    16 U.S.C. § 1371(a)(5)(A)(i)(I) ............................................................................... 5, 18, 20

                                                                    16 U.S.C. § 1371(a)(5)(D)................................................................................................. 20

                                                                    Endangered Species Act, 16 U.S.C. §§ 1531–1544 ................................................... passim

                                                                    Marine Mammal Protection Act, 16 U.S.C. §§ 1361–1421 ....................................... passim

                                                                    National Environmental Policy Act, 42 U.S.C. §§ 4321–4347.................................. passim

                                                                    Regulations

                                                                    50 C.F.R. § 216.106............................................................................................................. 5

                                                                    50 C.F.R. § 217.163(g)(6) ................................................................................................. 25

                                                                    50 C.F.R. § 402.02............................................................................................................. 29

                                                                    50 C.F.R. § 402.16(a)(2) ............................................................................................. 31, 34

                                                                    78 Fed. Reg. 75,488 (Dec. 12, 2013) ................................................................................ 19

                                                                    81 Fed. Reg. 47,240 (July 20, 2016) ................................................................................. 19

                                                                    83 Fed. Reg. 63,268 (Dec. 7, 2018) .................................................................................. 24

                                                                    84 Fed. Reg. 46,788 (Sept. 5, 2019) .................................................................................. 19

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 60 viFiled 10/09/20 Page 7 of 49
                                                                                                           TABLE OF AUTHORITIES
                                                                                                                 (continued)
                                                                                                                                                                                 Page(s)


                                                                    85 Fed. Reg. 55,645 (Sept. 9, 2020) .................................................................................. 24

                                                                    Other Authorities

                                                                    H.R. Rep. No. 97-228, reprinted in 1981 U.S.C.C.A.N. .................................................. 18
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500
STOEL RIVES LLP




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                     Case
                                                                    Case   3:19-cv-00238-SLG
                                                                         No. 3:19-cv-00238-SLGDocument 60 viiFiled 10/09/20 Page 8 of 49
                                   I. INTRODUCTION

       This case involves the National Marine Fisheries Service’s (“NMFS”)

authorization of “incidental take” under the Marine Mammal Protection Act (“MMPA”) 1

for Hilcorp Alaska LLC’s (“Hilcorp”) exploration, production, and maintenance activities

in Cook Inlet. Hilcorp requested the authorization because its lawful activities may

incidentally cause non-lethal and temporary harassment (i.e., “take”) of small numbers of

marine mammals. Rather than requesting numerous one-year “incidental harassment

authorizations” (“IHAs”) under the MMPA year after year, Hilcorp proactively petitioned

NMFS for the issuance of “incidental take regulations” (“ITR”) covering a five-year

period. This allowed NMFS to comprehensively evaluate all of the potential impacts of

the planned activities and establish an effective, long-term regulatory framework.

       NMFS can issue an ITR under the MMPA if it determines that the requested

authorization will involve “small numbers” of marine mammals, have no more than a

“negligible impact” on potentially affected species, and result in the least practicable

adverse impact. 2 NMFS conducted a thorough review and concluded that these

requirements were met based on an extensively documented administrative record and an

unprecedented suite of mitigation and monitoring measures. NMFS also concluded that

the ITR was not likely to “jeopardize” any species listed under the Endangered Species




       1
           16 U.S.C. §§ 1361–1421.
       2
           16 U.S.C. § 1371(a)(5)(A).


Cook Inletkeeper, et al. v. Ross, et al.
 Case
Case   3:19-cv-00238-SLG
     No. 3:19-cv-00238-SLGDocument 60 1Filed 10/09/20 Page 9 of 49
                                                                    Act (“ESA”) 3 and would not result in a “significant impact” under the National

                                                                    Environmental Policy Act (“NEPA”). 4

                                                                           Plaintiffs Cook Inletkeeper and Center for Biological Diversity (“CBD” and

                                                                    collectively “Plaintiffs”) are environmental advocacy organizations that have long

                                                                    opposed industrial activities in Cook Inlet. Their current target is Hilcorp, and they have

                                                                    publicly expressed strong opposition in particular to Hilcorp’s seismic survey in Cook

                                                                    Inlet—the activity with which the majority of estimated beluga whale incidental

                                                                    harassment under the ITR is associated. 5 After Plaintiffs filed this lawsuit in 2019,
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Hilcorp conducted the seismic survey and, as documented in its 238-page monitoring

                                                                    report, not a single harassment of a Cook Inlet beluga whale was recorded. 6
STOEL RIVES LLP




                                                                           With the centerpiece of their opposition completed without incident, Plaintiffs

                                                                    shift their summary judgment arguments to nibble around the edges of NMFS’s decision,

                                                                    attempting unsuccessfully to manufacture a case out of nothing. In their motion for

                                                                    summary judgment, Plaintiffs raise issues that were never presented to NMFS during the

                                                                    administrative process, and have therefore waived those arguments. They assert other

                                                                    arguments that are almost identical to arguments that have already been heard and

                                                                    rejected by this Court. They misconstrue and misapply core MMPA and ESA legal




                                                                           3
                                                                               16 U.S.C. §§ 1531–1544.
                                                                           4
                                                                               42 U.S.C. §§ 4321–4347.
                                                                           5
                                                                             See, e.g., PR1_MMPA 961–75 (Plaintiffs’ comment letter lamenting the alleged
                                                                    effects of Hilcorp’s seismic survey).
                                                                           6
                                                                               See JOINTSUPP 100237–474.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 2Filed 10/09/20 Page 10 of 49
                                                                    standards. And, most fatally, Plaintiffs’ arguments ignore and directly contradict the

                                                                    wealth of information and analyses contained in NMFS’s administrative record.

                                                                           Ultimately, Plaintiffs simply disagree with NMFS’s reasoned conclusions. But

                                                                    NMFS is the expert, not Plaintiffs, and NMFS’s rational and well-supported scientific

                                                                    determinations are entitled to the highest level of deference. Hilcorp therefore

                                                                    respectfully requests that this Court deny Plaintiffs’ motion for summary judgment and

                                                                    grant the cross-motions for summary judgment of Defendants and Intervenor-Defendants.

                                                                                                        II. BACKGROUND
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    A.     Oil and Gas Development in Cook Inlet.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           Alaska’s Cook Inlet basin contains large oil and gas deposits that have been
STOEL RIVES LLP




                                                                    actively developed for over 60 years. Cook Inlet reached peak oil production in the 1970s

                                                                    and peak natural gas production in the mid-1990s. 7 Numerous oil and gas fields on the

                                                                    Kenai Peninsula and offshore Cook Inlet have produced over 1.3 billion barrels of oil and

                                                                    7.75 trillion cubic feet of natural gas. 8 Cook Inlet’s natural gas reserves are essential to

                                                                    meeting the energy needs of Alaska, generating 70 percent of the electricity that powers

                                                                    homes and businesses in communities along the Railbelt. 9




                                                                           7
                                                                               Dkt. 17 ¶ 4.
                                                                           8
                                                                               Id.
                                                                           9
                                                                             See Michael Redlinger et al., Alaska Dep’t of Nat. Res., “Cook Inlet Natural Gas
                                                                    Availability,” at 9 (Mar. 2018),
                                                                    https://dog.dnr.alaska.gov/Documents/ResourceEvaluation/CI_Natural_Gas_Availability
                                                                    _Study_2018.pdf (last visited Sept. 21, 2020).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 3Filed 10/09/20 Page 11 of 49
                                                                    B.     Hilcorp’s Cook Inlet Operations.

                                                                           Hilcorp has been operating in Alaska since 2011 and owns or operates numerous

                                                                    oil and gas units and facilities located in both Cook Inlet and on the North Slope. 10

                                                                    Additionally, Hilcorp’s subsidiaries own and operate four major pipeline systems in Cook

                                                                    Inlet. 11 Although Hilcorp expends considerable effort to avoid interactions with marine

                                                                    mammals, the proximity of certain marine mammal habitat to Hilcorp’s Cook Inlet

                                                                    infrastructure as well as suitable oil and gas development locations make it nearly

                                                                    impossible to completely eliminate the potential for some unintentional, minor marine
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    mammal interactions.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    C.     Applicable MMPA Standards.
STOEL RIVES LLP




                                                                           With certain exceptions, the MMPA generally prohibits the “taking” of marine

                                                                    mammals. 12 The MMPA defines “take” to mean “harass, hunt, capture, or kill, or attempt

                                                                    to harass, hunt, capture, or kill any marine mammal.” 13 The MMPA gives NMFS the

                                                                    authority to allow, by regulation, the incidental, but not intentional, taking of small

                                                                    numbers of marine mammals in response to requests by citizens. 14 This authorization

                                                                    may be issued if the total takings within a five-year period will have a negligible impact

                                                                    on the affected marine mammal stocks. 15 In so doing, NMFS must also identify


                                                                           10
                                                                                Dkt. 17 ¶ 3.
                                                                           11
                                                                                Id.
                                                                           12
                                                                                See 16 U.S.C. § 1371(a).
                                                                           13
                                                                                16 U.S.C. § 1362(13).
                                                                           14
                                                                                See 16 U.S.C. § 1371(a)(5)(A)(i).
                                                                           15
                                                                                Id. § 1371(a)(5)(A)(i)(I).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 4Filed 10/09/20 Page 12 of 49
                                                                    “permissible methods of taking pursuant to such activity, and other means of effecting the

                                                                    least practicable adverse impact on the species … and its habitat….” 16 To authorize

                                                                    specific instances of take, NMFS issues Letters of Authorization (“LOA”) to requesting

                                                                    parties that meet the terms and conditions of the regulations. 17

                                                                           The MMPA specifies two levels of harassment. Level A harassment is defined as

                                                                    “any act of pursuit, torment, or annoyance which … has the potential to injure a marine

                                                                    mammal or marine mammal stock in the wild.” 18 Level B harassment means “any act of

                                                                    pursuit, torment, or annoyance which … has the potential to disturb a marine mammal or
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    marine mammal stock in the wild by causing disruption of behavioral patterns, including,

                                                                    but not limited to, migration, breathing, nursing, breeding, feeding, or sheltering.” 19
STOEL RIVES LLP




                                                                    D.     Agency Processes and Determinations Challenged in This Lawsuit.

                                                                           In April 2018, with the goal of exploring for and developing oil and gas resources

                                                                    on recently purchased lease tracts as well as maintaining existing infrastructure and

                                                                    decommissioning certain facilities, Hilcorp petitioned NMFS for an ITR under which

                                                                    NMFS would authorize the unintentional, non-lethal take of marine mammals incidental

                                                                    to sound exposure associated with Hilcorp’s activities in Cook Inlet from May 2019 to



                                                                           16
                                                                                Id. § 1371(a)(5)(A)(i)(II)(aa).
                                                                           17
                                                                                50 C.F.R. § 216.106.
                                                                           18
                                                                                16 U.S.C. § 1362(18)(A)(i) (emphasis added).
                                                                           19
                                                                             Id. § 1362(18)(A)(ii) (emphasis added). NMFS has developed acoustic
                                                                    thresholds that identify the received level of underwater sounds above which exposed
                                                                    marine mammals will be reasonably expected to experience behavioral disturbance
                                                                    (Level B harassment) or incur permanent threshold shift (Level A harassment). See
                                                                    PR1_MMPA 2287.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 5Filed 10/09/20 Page 13 of 49
                                                                    April 2024. 20 After 15 months of evaluation under the MMPA, the ESA, and NEPA,

                                                                    NMFS granted Hilcorp’s petition and issued the ITR for 2019–2024, as well as a one-

                                                                    year LOA authorizing Hilcorp to take, by incidental harassment, certain species of marine

                                                                    mammals while conducting 3D seismic surveys, geohazard surveys, and platform and

                                                                    pipeline maintenance. 21 The ITR and LOA prescribe a suite of mitigation and monitoring

                                                                    measures designed to minimize and avoid any potential impacts to marine mammals from

                                                                    Hilcorp’s activities. 22 With respect to Cook Inlet beluga whales, the ITR and LOA

                                                                    authorize only Level B harassment. 23
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           In corresponding decisions, NMFS issued an Environmental Assessment (“EA”)

                                                                    and Finding of No Significant Impact (“FONSI”) under NEPA, as well as a “no-
STOEL RIVES LLP




                                                                    jeopardy” Biological Opinion (“BiOp”) pursuant to Section 7 of the ESA. Shortly

                                                                    thereafter, in early September 2019, Plaintiffs filed this lawsuit challenging the ITR and

                                                                    NMFS’s associated determinations. 24

                                                                           With all necessary permits and authorizations secured, Hilcorp collected 3D

                                                                    seismic data in Lower Cook Inlet over 38 days in the fall of 2019, completing the survey




                                                                           20
                                                                                See PR1_MMPA 2253.
                                                                           21
                                                                                PR1_MMPA 2252. NMFS issued the Year 2 LOA to Hilcorp on April 22, 2020.
                                                                           22
                                                                                PR1_MMPA 2303–08.
                                                                           23
                                                                             See PR1_MMPA 2268 (“For Cook Inlet beluga whales, the authorized take, by
                                                                    Level B harassment only….”).
                                                                           24
                                                                                See Dkt. 1 (Plaintiffs’ Complaint).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 6Filed 10/09/20 Page 14 of 49
                                                                    in mid-October. 25 Hilcorp’s final report from this survey documents zero instances of

                                                                    Cook Inlet beluga whale takes. 26

                                                                           In January 2020, NMFS released its biennial abundance estimate for Cook Inlet

                                                                    beluga whales. 27 NMFS estimated that the present population size is between 250 and

                                                                    317 animals and that the rate of decline is approximately 2 percent per year (compared to

                                                                    the previous estimate of 0.5 percent per year). 28 Based on this information, NMFS

                                                                    revised its abundance estimate down to 293 whales (from 328 whales). CBD

                                                                    subsequently sent a notice of intent to sue to NMFS for failing to reinitiate Section 7
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    consultation under the ESA based on the revised abundance estimate, and amended

                                                                    Plaintiffs’ Complaint to assert that claim. 29
STOEL RIVES LLP




                                                                                                   III. STANDARD OF REVIEW

                                                                           NMFS’s actions at issue here are reviewed under the Administrative Procedure

                                                                    Act (“APA”). 30 Under the APA, courts “will reverse agency action only if it is ‘arbitrary,

                                                                    capricious, an abuse of discretion, or otherwise not in accordance with law.’” 31 Although




                                                                           25
                                                                                JOINTSUPP 100269–71.
                                                                           26
                                                                                JOINTSUPP 100297–99.
                                                                           27
                                                                                JOINTSUPP 100129.
                                                                           28
                                                                                JOINTSUPP 100000.
                                                                           29
                                                                                JOINTSUPP 100012; Dkt. 47.
                                                                           30
                                                                              Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 858 (9th Cir.
                                                                    2005); Ariz. Cattle Growers’ Ass’n v. U.S. Fish & Wildlife Serv., 273 F.3d 1229, 1235
                                                                    (9th Cir. 2001).
                                                                           31
                                                                                City of Sausalito v. O’Neill, 386 F.3d 1186, 1206 (9th Cir. 2004) (citation
                                                                    omitted).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 7Filed 10/09/20 Page 15 of 49
                                                                    this review is “searching and careful, the ultimate standard of review is a narrow one. The

                                                                    court is not empowered to substitute its judgment for that of the agency.” 32 “For issues

                                                                    requiring agency expertise, [courts] must defer to the informed discretion of the

                                                                    responsible federal agencies,” 33 and courts exercise their “greatest deference” involving

                                                                    “scientific predictions within the scope of [an agency’s] expertise.” 34 “Deference is

                                                                    particularly important when the agency is making predictions, within its area of special

                                                                    expertise, at the frontiers of science.” 35

                                                                                                          IV. ARGUMENT
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Plaintiffs assert that NMFS violated the MMPA, the ESA, and NEPA in
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    authorizing marine mammal takes incidental to Hilcorp’s Cook Inlet oil and gas
STOEL RIVES LLP




                                                                    activities. 36 As explained below, these claims lack merit on both procedural and

                                                                    substantive grounds.




                                                                           32
                                                                             Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971),
                                                                    overruled on other grounds by Califano v. Sanders, 430 U.S. 99 (1977).
                                                                           33
                                                                             Cal. ex rel. Imperial Cty. Air Pollution Control Dist. v. U.S. Dep’t of Interior,
                                                                    767 F.3d 781, 792 (9th Cir. 2014) (internal quotation marks and citation omitted); see
                                                                    also Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 377 (1989) (“Because analysis of the
                                                                    relevant documents ‘requires a high level of technical expertise,’ we must defer to ‘the
                                                                    informed discretion of the responsible federal agencies.’” (quoting Kleppe v. Sierra Club,
                                                                    427 U.S. 390, 412 (1976))).
                                                                           34
                                                                                Ctr. for Biological Diversity v. Kempthorne, 588 F.3d 701, 711 (9th Cir. 2009).
                                                                           35
                                                                                Ariz. Cattle Growers’, 273 F.3d at 1236 (internal quotation marks and citation
                                                                    omitted).
                                                                           36
                                                                                See Dkt. 47 (Plaintiffs’ Supplemental Complaint).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 8Filed 10/09/20 Page 16 of 49
                                                                    A.      Plaintiffs Have Waived Many of Their Claims and Arguments.

                                                                            As a threshold matter, Plaintiffs have waived many of their claims and arguments.

                                                                    Plaintiffs’ waiver applies to both claims or allegations pled in the Supplemental

                                                                    Complaint but not pursued in the motion for summary judgment as well as to numerous

                                                                    arguments raised for the first time in their motion for summary judgment.

                                                                            1.       Plaintiffs have waived claims not pursued in their summary judgment
                                                                                     brief.

                                                                            Plaintiffs’ motion for summary judgment abandons several of the claims and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    arguments alleged in the Supplemental Complaint. Specifically, Plaintiffs fail to pursue
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the following:
STOEL RIVES LLP




                                                                         • Plaintiffs’ Second Claim for Relief, which alleges that the modified LOA issued to

                                                                            Hilcorp violates the MMPA and the APA. 37

                                                                         • Plaintiffs’ allegation from the First Claim for Relief that NMFS failed to ensure

                                                                            that the authorized take will have no more than a “negligible impact” on marine

                                                                            mammals. 38




                                                                            37
                                                                              Id. ¶¶ 168–70. Additionally, Plaintiffs’ Supplemental Complaint makes
                                                                    numerous allegations about the impact of seismic surveys on the beluga whale, but those
                                                                    are not included in Plaintiffs’ Opening Brief. Any challenge to the propriety of the
                                                                    seismic surveys is also waived, and with respect to the now-completed 3D seismic
                                                                    survey, is moot as no effective relief can be granted.
                                                                            38
                                                                                 Id. ¶ 163.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 9Filed 10/09/20 Page 17 of 49
                                                                       • Plaintiffs’ allegation from the First Claim for Relief that NMFS violated the

                                                                           MMPA and APA by failing to explain alleged deviations from the Marine

                                                                           Mammal Commission’s recommendations. 39

                                                                       • Plaintiffs’ allegation from the Fifth Claim for Relief that NMFS was required to

                                                                           prepare an environmental impact statement. 40

                                                                       • Plaintiffs’ allegation from the Fifth Claim for Relief that NMFS failed to consider

                                                                           a reasonable range of alternatives. 41

                                                                    Plaintiffs’ failure to pursue these claims and arguments at summary judgment results in
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    waiver. 42 Accordingly, the Court should grant summary judgment in favor of Defendants

                                                                    and Intervenor-Defendants on all of these claims and arguments.
STOEL RIVES LLP




                                                                           2.       Plaintiffs have waived arguments that were not raised during the
                                                                                    administrative process or pled in the Supplemental Complaint.

                                                                           Plaintiffs’ motion for summary judgment presents several new arguments that

                                                                    were never raised in comments to NMFS during the administrative rulemaking process

                                                                    below. Additionally, Plaintiffs neglected to plead these previously unraised allegations in

                                                                    their Complaint, their First Amended Complaint, or their Supplemental Complaint. 43

                                                                    Arguments raised for the first time in Plaintiffs’ motion for summary judgment include:


                                                                           39
                                                                                Id. ¶ 165.
                                                                           40
                                                                                Id. ¶¶ 182–83.
                                                                           41
                                                                                Id. ¶ 185.
                                                                           42
                                                                              See Native Vill. of Nuiqsut v. Bureau of Land Mgmt., 432 F. Supp. 3d 1003,
                                                                    1036 n.229 (D. Alaska 2020) (“Plaintiffs do not raise, or even mention, this claim in their
                                                                    briefing. The Court therefore considers this claim waived.”).
                                                                           43
                                                                                See Dkts. 1, 28, 47.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 10 Filed 10/09/20 Page 18 of 49
                                                                       • Plaintiffs’ allegation that NMFS underestimated Cook Inlet beluga takes

                                                                           attributable to vessel noise. 44

                                                                       • Plaintiffs’ allegation that NMFS “segmented” its “small numbers” analysis. 45

                                                                       • Plaintiffs’ allegation that NMFS failed to take a “hard look” at vessel noise under

                                                                           NEPA. 46

                                                                           “A participant in an administrative process must alert the agency to their position

                                                                    and contentions. Failure to raise such particular objections may result in forfeiture of any

                                                                    objection to the resulting regulation.” 47 “Absent exceptional circumstances, such
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    belatedly raised issues may not form a basis for reversal of an agency decision.” 48 As

                                                                    articulated by the Ninth Circuit, the purpose of this rule is to “protect[] the agency’s
STOEL RIVES LLP




                                                                    prerogative to apply its expertise, to correct its own errors, and to create a record for our

                                                                    review.” 49 Despite submitting multiple comment letters during the administrative

                                                                    rulemaking process, 50 Plaintiffs failed to include all of the arguments listed above in their



                                                                           44
                                                                                Dkt. 53-1 at 8–12.
                                                                           45
                                                                                Id. at 12–15.
                                                                           46
                                                                                Id. at 32–33.
                                                                           47
                                                                                Kempthorne, 588 F.3d at 710 (brackets, internal quotation marks, and citations
                                                                    omitted).
                                                                           48
                                                                                Havasupai Tribe v. Robertson, 943 F.2d 32, 34 (9th Cir. 1991).
                                                                           49
                                                                             Portland Gen. Elec. Co. v. Bonneville Power Admin., 501 F.3d 1009, 1024 (9th
                                                                    Cir. 2007).
                                                                           50
                                                                              See PR1_MMPA 2559 (Cook Inletkeeper Comments on Notice of Receipt of
                                                                    Petition for ITR); PR1_MMPA 2543 (CBD Comments on Notice of Receipt of Petition
                                                                    for ITR); PR1_MMPA 961 (CBD and Cook Inletkeeper Comments on Proposed Rule);
                                                                    JOINTSUPP 200000 (CBD and Cook Inletkeeper Comments on Modified LOA).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 11 Filed 10/09/20 Page 19 of 49
                                                                    comments and no other commenter raised these issues. Moreover, because these

                                                                    arguments are either very narrow and specific (i.e., vessel noise allegedly causes Level B

                                                                    harassment) or novel and unprecedented (i.e., NMFS “segmented” its small numbers

                                                                    analysis), NMFS could not reasonably have been expected to respond to the specific

                                                                    issues that Plaintiffs have raised for the first time in their Opening Brief. 51 Plaintiffs have

                                                                    therefore waived those arguments. 52

                                                                           Indeed, this case perfectly illustrates why stakeholders must notify the agency of

                                                                    concerns during the rulemaking process. For example, Plaintiffs specifically allege in
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    their motion for summary judgment that NMFS failed to explain why tugboats and other

                                                                    support vessels operate in ways that are unlikely to take Cook Inlet beluga whales and
STOEL RIVES LLP




                                                                    then use this supposed shortcoming to argue that “NMFS’s refusal to consider beluga

                                                                    take from vessel noise means NMFS ignored such take in conducting both its small

                                                                    numbers and its negligible impact determinations.” 53 But Plaintiffs communicated none

                                                                    of this criticism to NMFS in their comment letters and, as such, NMFS had no

                                                                    opportunity to respond to Plaintiffs’ specific complaints. 54 In fact, the only apparent




                                                                            Kunaknana v. U.S. Army Corps of Eng’rs, 23 F. Supp. 3d 1063, 1088 (D.
                                                                           51

                                                                    Alaska 2014); see infra Section IV.B.
                                                                           52
                                                                              See Portland Gen. Elec., 501 F.3d at 1023 (“Petitioners have waived their right
                                                                    to judicial review of these final two arguments as they were not made before the
                                                                    administrative agency, in the comment to the proposed rule, and there are no exceptional
                                                                    circumstances warranting review.” (quoting Exxon Mobil Corp. v. U.S. EPA, 217 F.3d
                                                                    1246, 1249 (9th Cir. 2000))).
                                                                           53
                                                                                Dkt. 53-1 at 12.
                                                                           54
                                                                                See supra n.50.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 12 Filed 10/09/20 Page 20 of 49
                                                                    reference from any commenter on the ITR remotely alluding to incidental take associated

                                                                    with vessel noise is the Marine Mammal Commission’s comment agreeing with NMFS’s

                                                                    conclusion that take of marine mammals associated with tugs and other transiting vessels

                                                                    is unlikely to occur. 55 This “gotcha” scenario is precisely what the waiver rule is intended

                                                                    to prevent.

                                                                              The waiver rule makes it incumbent upon Plaintiffs to raise issues during the

                                                                    rulemaking process to allow the agency to meaningfully address their criticisms.

                                                                    Plaintiffs failed to do so on the issues identified above and no other commenter addressed
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    those issues. Accordingly, Plaintiffs have waived those arguments. 56 In addition, as set

                                                                    forth below, even if Plaintiffs had not waived those arguments, they still fail on the
STOEL RIVES LLP




                                                                    merits.

                                                                    B.        NMFS’s Decision Complies with the MMPA.

                                                                              1.       NMFS’s reasoned determination that vessel noise is not an expected
                                                                                       source of take is entitled to deference. 57

                                                                              Although the Supplemental Complaint primarily addresses underwater noise from

                                                                    Hilcorp’s now-completed 3D seismic survey, Plaintiffs’ summary judgment motion shifts



                                                                              PR1_MMPA 1787 (“The preamble to the proposed rule indicated that incidental
                                                                              55

                                                                    taking is unlikely to occur during tug-towing activities based on the predictable
                                                                    movement of the tug, similar to other transiting vessels. The Commission agrees but
                                                                    questions why NMFS included the extents of both Level A and B harassment zones in
                                                                    Tables 5 and 6 in the Federal Register notice, respectively.” (emphasis added)).
                                                                             See Kempthorne, 588 F.3d at 710 (“Failure to raise such ‘particular objections’
                                                                              56

                                                                    may result in ‘forfeit[ure of] any objection’ to the resulting regulation.” (quoting Dep’t of
                                                                    Transp. v. Pub. Citizen, 541 U.S. 752, 765–66 (2004)); Portland Gen. Elec., 501 F.3d at
                                                                    1023; Exxon Mobil Corp., 217 F.3d at 1249.
                                                                              57
                                                                                   As explained in supra Section IV.A, Plaintiffs have waived this argument.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 13 Filed 10/09/20 Page 21 of 49
                                                                    gears to focus on the alleged impacts of vessel noise on beluga whales from tugboats and

                                                                    other vessels that will be used to support Hilcorp’s authorized activities. 58 Specifically,

                                                                    Plaintiffs assert that “NMFS failed to consider take from noise generated by tugs towing

                                                                    rigs and other vessels.” 59 They also repackage this argument into ESA and NEPA claims

                                                                    (addressed in the following sections). All of these claims are meritless.

                                                                           Despite the fact that Plaintiffs raised no vessel noise concerns during the

                                                                    administrative process, the administrative record shows that NMFS extensively

                                                                    considered the effects of vessel noise on marine mammals, including beluga whales. 60
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    This is particularly evident in the BiOp’s detailed discussion of noise associated with

                                                                    vessel traffic and with tugboats in particular. 61 The BiOp explains the various sources of
STOEL RIVES LLP




                                                                    sound associated with tugboats and other vessels and notes that “observations of beluga

                                                                    whales in Cook Inlet have reported very little response to industrial activities.” 62 The

                                                                    BiOp concludes:

                                                                           Whale reactions to slow-moving vessels are less dramatic than their reactions
                                                                           to faster and/or erratic vessel movements. Some species have been noted to
                                                                           tolerate slow-moving vessels within several hundred meters, especially when
                                                                           the vessel is not directed toward the animal and when there are no sudden
                                                                           changes in direction or engine speed. Considering that tugs towing the drill


                                                                           58
                                                                                Compare Dkt. 47 with Dkt. 53-1 at 8–12.
                                                                           59
                                                                                Dkt. 53-1 at 9.
                                                                           60
                                                                              See PR1_MMPA 257 (explaining that take from tugboats towing the drill rig is
                                                                    unlikely to occur because of the low marine mammal population density in the project
                                                                    area combined with the predictable movement of the vessels and tugs).
                                                                            See PR1_ESA 181–83 (BiOp’s discussion of vessel noise); PR1_ESA 172–74
                                                                           61

                                                                    (BiOp’s discussion of tugboat noise).
                                                                           62
                                                                                PR1_ESA 175.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 14 Filed 10/09/20 Page 22 of 49
                                                                           rig are only anticipated to travel at ~5 knots, we do not anticipate
                                                                           consequential reactions to towing noise.[63]

                                                                    In issuing the ITR, NMFS can rely upon the analysis of issues thoroughly addressed by

                                                                    the agency in the BiOp. 64 The agency’s rational determination with respect to the

                                                                    insignificant potential for harassment from vessel noise is entitled to deference. 65

                                                                           Plaintiffs also contend that “[t]he best available science demonstrates that noise

                                                                    from tugboats and other vessels ‘takes’ Cook Inlet belugas within the meaning of the

                                                                    MMPA.” 66 But, aside from second-guessing NMFS’s scientific determination, Plaintiffs’
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    argument incorrectly presumes that Cook Inlet beluga whales will be encountered just
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    hundreds of feet from Hilcorp’s tugs. 67 The ITR establishes safety zones and exclusion
STOEL RIVES LLP




                                                                    zones that must be carefully monitored and requires “Hilcorp to shut down activities

                                                                    when any beluga is sighted within the relevant Level B harassment isopleth.” 68

                                                                    Accordingly, NMFS concluded that “with the implementation of these [and other]


                                                                           63
                                                                                Id. (citations omitted).
                                                                           64
                                                                             Pac. Coast Fed’n of Fishermen’s Ass’ns v. Gutierrez, 606 F. Supp. 2d 1122,
                                                                    1188 (E.D. Cal. 2008) (“[T]he action agency need not undertake a separate, independent
                                                                    analysis of the issues addressed in the BiOp.” (quoting City of Tacoma, Wash. v. FERC,
                                                                    460 F.3d 53, 75–76 (D.C. Cir. 2006))); Portland Audubon Soc’y v. Endangered Species
                                                                    Comm., 984 F.2d 1534, 1548 (9th Cir. 1993) (APA provides that judicial review of
                                                                    agency action shall be based on “the whole record” including “everything that was before
                                                                    the agency pertaining to the merits of its decision”).
                                                                           65
                                                                              Vessel noise is not addressed in the responses to comments in the final ITR
                                                                    because Plaintiffs failed to raise the issue in their comments. It is, however, addressed in
                                                                    the BiOp, which is referenced in the ITR, because the ESA requires analysis of the
                                                                    indirect effects of the action.
                                                                           66
                                                                                Dkt. 53-1 at 10.
                                                                           67
                                                                                See id.
                                                                           68
                                                                                PR1_MMPA 2267, 2304 (Table 20); PR1_ESA 44–45 (Table 6).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 15 Filed 10/09/20 Page 23 of 49
                                                                    mitigation and monitoring measures, the impact of vessel noise is very minor, and thus

                                                                    adverse effects to Cook Inlet belugas will be immeasurably small.” 69 This determination

                                                                    is also entitled to deference.

                                                                           Finally, the untenability of Plaintiffs’ position is also apparent when considering

                                                                    that Hilcorp’s activities represent a tiny fraction of the anthropogenic noise in Cook

                                                                    Inlet. 70 If Plaintiffs’ vessel noise argument is taken to its logical extreme, any cargo

                                                                    vessel, cruise ship, dredge, tug operator, military ship, or pleasure craft would need to

                                                                    apply for and secure authorization under the MMPA to incidentally take marine
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    mammals just by virtue of operating in or transiting through Cook Inlet. Neither the

                                                                    MMPA nor common sense justifies such an outcome, and NMFS rationally concluded
STOEL RIVES LLP




                                                                    that “the probability of vessel noise rising above the threshold for Level B harassment is

                                                                    very small, and thus adverse effects to Cook Inlet belugas are extremely unlikely to

                                                                    occur.” 71




                                                                           69
                                                                                 PR1_ESA 183.
                                                                           70
                                                                             See Native Vill. of Chickaloon v. Nat’l Marine Fisheries Serv., 947 F. Supp. 2d
                                                                    1031, 1037 (D. Alaska 2013) (“Cook Inlet is one of the most industrialized and urbanized
                                                                    regions of Alaska. High artificial noise levels in the inlet are caused by vessels; air traffic;
                                                                    construction equipment; and activities such as pile driving, oil and gas development,
                                                                    coastal development, dredging and filling.”).
                                                                           71
                                                                                 PR1_ESA 183.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 16 Filed 10/09/20 Page 24 of 49
                                                                           2.       NMFS’s “small numbers” determination is well supported and
                                                                                    consistent with law and agency practice. 72

                                                                           Plaintiffs next argue that NMFS must change the way it tabulates takes—by

                                                                    calculating take as a percentage of the population over the entire five-year ITR instead of

                                                                    annually—in an effort to inflate the percentage of Cook Inlet belugas that may be taken

                                                                    into something larger than a “small number.” 73 As set forth below, this novel argument

                                                                    has no support in the express language of the MMPA, caselaw, or agency practice. 74

                                                                           Initially, it bears emphasis that Plaintiffs have challenged NMFS’s method for
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    determining “small numbers,” not NMFS’s substantive conclusion that the predicted
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    number of annual beluga Level B takes in the ITR is a “small number.” “An agency’s
STOEL RIVES LLP




                                                                    scientific methodology is owed substantial deference.” 75 In fact, this Court previously

                                                                    upheld NMFS’s substantive “small numbers” conclusion for a similar number of annual

                                                                    beluga Level B takes for a Cook Inlet project. 76 Consequently, if the Court determines

                                                                    that NMFS’s method of assessing takes annually is entitled to deference, it should also

                                                                    uphold NMFS’s substantive “small numbers” finding.


                                                                           72
                                                                                As explained in supra Section IV.A, Plaintiffs have waived this argument.
                                                                           73
                                                                                Dkt. 53-1 at 12–13.
                                                                           74
                                                                             NMFS had no opportunity to respond to Plaintiffs’ position in the record
                                                                    because it was not raised in public comments.
                                                                           75
                                                                              See Gifford Pinchot Task Force v. U.S. Fish & Wildlife Serv., 378 F.3d 1059,
                                                                    1066 (9th Cir. 2004), superseded on other grounds by regulation as stated in Defenders
                                                                    of Wildlife v. Zinke, 856 F.3d 1248, 1260 (9th Cir. 2017).
                                                                           76
                                                                              See Native Vill. of Chickaloon, 947 F. Supp. 2d at 1053 (“Here, where the
                                                                    agency has quantified the number of authorized takes, its ‘small numbers’ determination
                                                                    that 30 authorized takes by incidental harassment constitute small numbers relative to the
                                                                    population as a whole is not arbitrary and capricious.”).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 17 Filed 10/09/20 Page 25 of 49
                                                                           With respect to NMFS’s method, the MMPA does not define the term “small

                                                                    numbers” or prescribe how it must be assessed. 77 As explained by the Ninth Circuit,

                                                                    “Congress recognized ‘the imprecision of the term “small numbers,” but was unable to

                                                                    offer a more precise formulation because the concept is not capable of being expressed in

                                                                    absolute numerical limits.’” 78 Indeed, NMFS was not even required to quantify the

                                                                    number of expected takes. 79 Accordingly, the Ninth Circuit extends Chevron deference to

                                                                    agencies’ reasonable interpretations of “small numbers.” 80 Here, NMFS’s method is

                                                                    entirely reasonable.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           First, NMFS’s method is consistent with the MMPA’s plain language. As stated

                                                                    above, the MMPA is silent about how “small numbers” must be assessed. In contrast, for
STOEL RIVES LLP




                                                                    the “negligible impact” analysis, the MMPA expressly instructs NMFS to consider the

                                                                    “total of such taking during each five-year (or less) period concerned.” 81 If Congress had

                                                                    intended for NMFS to also consider the “total” take over the five-year period when

                                                                    evaluating “small numbers,” it would have said so, just as it did for “negligible impact.” 82


                                                                           77
                                                                             Nat. Res. Def. Council, Inc. v. Evans, 279 F. Supp. 2d 1129, 1147 (N.D. Cal.
                                                                    2003); 16 U.S.C. § 1371(a)(5)(A).
                                                                            Ctr. for Biological Diversity v. Salazar, 695 F.3d 893, 906 (9th Cir. 2012)
                                                                           78

                                                                    (emphasis in original) (quoting H.R. Rep. No. 97-228, reprinted in 1981 U.S.C.C.A.N. at
                                                                    1469).
                                                                            Id. (“Nor is there anything in Section 101(a)(5)(A) that requires the Service,
                                                                           79

                                                                    when promulgating incidental take regulations, to quantify or estimate the number of
                                                                    mammals that would be taken.”).
                                                                           80
                                                                                Id. at 907.
                                                                           81
                                                                                16 U.S.C. § 1371(a)(5)(A)(i)(I) (emphasis added).
                                                                            See Tin Cup, LLC v. U.S. Army Corps of Eng’rs, 904 F.3d 1068, 1073 (9th Cir.
                                                                           82

                                                                    2018) (“When Congress uses particular language in one part of a statute and omits it

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 18 Filed 10/09/20 Page 26 of 49
                                                                    Moreover, Plaintiffs’ argument that NMFS must apply the “total take” requirement to

                                                                    “small numbers” 83 is not only contrary to the statutory language but it also contradicts the

                                                                    Ninth Circuit’s instruction that “[t]he key interpretative requirement of the Section

                                                                    101(a)(5)(A) language is that ‘small numbers’ and ‘negligible impact’ remain distinct

                                                                    standards.” 84 NMFS’s use of the annual take metric for assessing “small numbers” is

                                                                    fully consistent with the MMPA.

                                                                           Second, in practice, NMFS and the U.S. Fish and Wildlife Service routinely

                                                                    calculate take as a percentage of population annually as the basis for their small numbers
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    analyses. 85 To the best of Hilcorp’s knowledge, Plaintiffs have never challenged this

                                                                    methodology for assessing small numbers in prior lawsuits, and, indeed, Plaintiffs
STOEL RIVES LLP




                                                                    elsewhere, it is generally presumed that Congress acts intentionally and purposely in the
                                                                    disparate inclusion or exclusion.” (internal quotation marks and citation omitted)).
                                                                           83
                                                                                Dkt. 53-1 at 13–14.
                                                                           84
                                                                              Salazar, 695 F.3d at 906 (emphasis added). Plaintiffs’ position here is ironic in
                                                                    light of their claims in other lawsuits that agencies improperly conflated the “negligible
                                                                    impact” and “small numbers” standards. See Native Vill. of Chickaloon, 947 F. Supp. 2d
                                                                    at 1050 (“Plaintiffs assert that ‘NMFS failed to differentiate its cursory “small numbers”
                                                                    analysis from its “negligible impact” analysis and in so doing failed to explain how it
                                                                    reached its conclusion regarding small numbers.’” (citation omitted)); see also Salazar,
                                                                    695 F.3d at 902 (“[Plaintiffs] argue that the Service relied on an impermissible regulatory
                                                                    definition that conflates the question whether an authorized take is for ‘small numbers’ of
                                                                    mammals with the separate question whether the take will result in a ‘negligible impact’
                                                                    on the species or stock.”).
                                                                           85
                                                                               See, e.g., 84 Fed. Reg. 46,788, 46,817 (Sept. 5, 2019) (ITR for Alaska Fisheries
                                                                    Science Center calculating take as a percentage of population annually); 81 Fed. Reg.
                                                                    47,240, 47,269 (July 20, 2016) (ITR for Apache Alaska Corporation’s oil and gas
                                                                    exploration program in Cook Inlet calculating take as percentage of population annually);
                                                                    78 Fed. Reg. 75,488, 75,503 (Dec. 12, 2013) (ITR for Beaufort Sea offshore oil and gas
                                                                    facilities calculating take as a percentage of population annually).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 19 Filed 10/09/20 Page 27 of 49
                                                                    concede that no legal authority supports their argument. 86 This established agency

                                                                    practice supports NMFS’s approach here. 87

                                                                            Third, Plaintiffs’ argument makes no sense from a policy perspective. In addition

                                                                    to its ITR provisions, the MMPA allows for one-year IHAs. 88 The MMPA states the

                                                                    “small numbers” requirement identically for ITRs and IHAs, but Congress eliminated the

                                                                    “total taking” language for negligible impact determinations in IHAs because they are

                                                                    limited to a single year. 89 If NMFS were required to determine “small numbers” by

                                                                    summing all five years in an ITR, applicants could simply bypass that requirement by
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    seeking five consecutive one-year IHAs. Accepting Plaintiffs’ interpretation would mean

                                                                    that Congress (for no apparent reason) placed more stringent requirements on “small
STOEL RIVES LLP




                                                                    numbers” for ITRs than on IHAs, but then created an obvious loophole to avoid that more

                                                                    stringent requirement. Courts eschew statutory interpretations that lead to such absurd

                                                                    results. 90

                                                                            In sum, in the absence of statutory direction, NMFS, as the expert agency, may

                                                                    determine whether it will evaluate “small numbers” on an annual basis or by some other


                                                                            See Dkt. 53-1 at 13 (“no court has spoken directly to the issue in the context of
                                                                            86

                                                                    small numbers….”).
                                                                             See Reyes v. Lynch, 842 F.3d 1125, 1135–36 (9th Cir. 2016) (extending
                                                                            87

                                                                    Chevron deference to agency’s construction of ambiguous statutory term where the
                                                                    agency’s application is both “reasonable and consistent with the [agency’s] own
                                                                    precedent”).
                                                                            88
                                                                                  See 16 U.S.C. § 1371(a)(5)(D).
                                                                            89
                                                                                  Compare id. § 1371(a)(5)(A)(i)(I) with id. § 1371(a)(5)(D)(i)(I).
                                                                             See United States v. Turkette, 452 U.S. 576, 580 (1981) (“In determining the
                                                                            90

                                                                    scope of a statute … absurd results are to be avoided….”).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 20 Filed 10/09/20 Page 28 of 49
                                                                    method. NMFS’s application here is consistent with the MMPA, caselaw, and past

                                                                    agency practice, and is entitled to deference. 91

                                                                           3.       NMFS reasonably mandated a suite of mitigation and avoidance
                                                                                    measures designed to ensure the least practicable impact.

                                                                           In a reprise of arguments considered and rejected in other lawsuits, Plaintiffs claim

                                                                    that the mitigation and monitoring measures imposed by NMFS are insufficient to protect

                                                                    beluga whales and other marine mammals. Plaintiffs’ claim is undermined by adverse

                                                                    precedent and flatly contradicted by the administrative record.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Courts exercise deference on matters involving an agency’s area of expertise. 92
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    This “[d]eference is particularly important when the agency is making predictions, within
STOEL RIVES LLP




                                                                    its area of special expertise, at the frontiers of science.” 93 Courts applying this precedent

                                                                    have recognized that determinations on the appropriateness of mitigation measures fall

                                                                    into the category of decisions that are within an agency’s area of expertise. 94



                                                                           91
                                                                              Native Vill. of Chickaloon, 947 F. Supp. 2d at 1052; Alaska Wilderness League
                                                                    v. Jewell, 116 F. Supp. 3d 958, 970 (D. Alaska 2015) (finding the Service “presented a
                                                                    reasoned analysis for its small numbers determination based on the record before it”),
                                                                    vacated as moot by 637 Fed. App’x 976 (9th Cir. 2015).
                                                                           92
                                                                              See Or. Nat. Res. Council, 490 U.S. at 377 (“Because analysis of the relevant
                                                                    documents ‘requires a high level of technical expertise,’ we must defer to ‘the informed
                                                                    discretion of the responsible federal agencies.’” (quoting Kleppe, 427 U.S. at 412)).
                                                                           93
                                                                                Ariz. Cattle Growers’, 273 F.3d at 1236 (citation omitted).
                                                                           94
                                                                              See Native Vill. of Chickaloon, 947 F. Supp. 2d at 1060 (“[T]he record reflects
                                                                    that the agency did consider additional time-area restrictions and exercised its expertise to
                                                                    determine that they were not necessary.”); Salazar, 695 F.3d at 908, 916 (rejecting
                                                                    arguments that mitigation measures were ineffective or that agency should have
                                                                    considered other measures); Gaule v. Meade, 402 F. Supp. 2d 1078, 1087 (D. Alaska
                                                                    2005) (determining with respect to the effectiveness of mitigation measures, “[t]he Court
                                                                    is not here to substitute its judgment for that of the agency”).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 21 Filed 10/09/20 Page 29 of 49
                                                                           Here, “NMFS identified and required an expanded suite of mitigation and

                                                                    monitoring requirements” that were “more protective than those proposed by the

                                                                    applicant and ensure the least practicable adverse impact to marine mammals or stocks”

                                                                    and “more restrictive” than NMFS’s standard measures. 95 These measures include

                                                                    monitoring for marine mammals by multiple independent Protected Species Observers

                                                                    (“PSO”) stationed on vessels, monitoring for beluga whale presence with daily aerial

                                                                    flights before seismic survey activities begin, monitoring by a separate mitigation vessel

                                                                    positioned 3,000 meters beyond a seismic survey vessel, exclusion zones, 96 safety
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    zones, 97 enhanced shutdown requirements if belugas are observed anywhere within the

                                                                    Level B harassment isopleth, seasonal exclusion areas to protect beluga foraging and
STOEL RIVES LLP




                                                                    calving areas, use of “ramp up” or “soft start” techniques for seismic surveys or impact

                                                                    pile driving, sound source verification to characterize sound levels and verify the

                                                                    distances of the exclusion and safety zones, and immediate, monthly, and annual

                                                                    reporting requirements. 98

                                                                           These requirements are the gold-standard for agency-required marine mammal

                                                                    mitigation and reporting, and NMFS concluded that they would reduce potential stressors


                                                                           95
                                                                                PR1_NEPA 111; PR1_MMPA 2260.
                                                                           96
                                                                             An exclusion zone is the area in which all operations are shut down in the event
                                                                    a marine mammal enters or is about to enter the zone based on distances to the Level A
                                                                    harassment threshold. PR1_MMPA 2304.
                                                                           97
                                                                              A safety zone is a larger area beyond the standard exclusion zone that is the
                                                                    focal area to be monitored for the presence of protected species. Id. The distances for the
                                                                    safety and exclusion zones vary by activity. See id. at Table 20.
                                                                           98
                                                                                See PR1_MMPA 2303–09.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 22 Filed 10/09/20 Page 30 of 49
                                                                    to the Cook Inlet beluga whale such that they “are highly unlikely to occur or will be

                                                                    immeasurably small in impact.” 99 Indeed, the final report for Hilcorp’s 2019 activities did

                                                                    not record a single instance of a beluga whale being taken by any level of harassment,

                                                                    despite NMFS’s authorization of 35 Level B takes for the year. 100 This is particularly

                                                                    significant because this report accounts for Hilcorp’s completed 3D seismic survey,

                                                                    which was the single activity permitted under the ITR with the greatest potential to cause

                                                                    Level B harassment.

                                                                           Plaintiffs raise three specific criticisms of the mitigation measures, none of which
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    have merit.

                                                                           First, Plaintiffs argue that NMFS failed to ensure that Hilcorp’s permitted
STOEL RIVES LLP




                                                                    activities will have the least practicable impact on marine mammals because the ITR

                                                                    should have required shutdowns for all marine mammals (not just beluga whales)

                                                                    observed within a safety zone. Plaintiffs reason that if it is practicable to require a

                                                                    shutdown when a beluga whale enters the safety zone, it is also practicable to shut down

                                                                    if any other marine mammal enters the safety zone. 101 However, this argument

                                                                    erroneously assumes that all marine mammals are affected by sound in the same way and

                                                                    presumes to second-guess NMFS’s conclusion on this scientific issue.




                                                                            JOINTSUPP 100007; PR1_MMPA 2260 (“Moreover, Hilcorp proposed and
                                                                           99

                                                                    NMFS has required in the rule a rigorous mitigation plan to reduce impacts to Cook Inlet
                                                                    beluga whales and other marine mammals to the lowest level practicable.”).
                                                                           100
                                                                                 JOINTSUPP 100297–99.
                                                                           101
                                                                                 Dkt. 53-1 at 16.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 23 Filed 10/09/20 Page 31 of 49
                                                                           As NMFS correctly points out, the degree to which marine mammal behavior is

                                                                    affected by sound is highly species- and context-specific. 102 For example, the highly

                                                                    abundant harbor seal does not typically exhibit the same behavioral disturbances in

                                                                    response to underwater noise as do whales. 103 In practice, NMFS very rarely requires

                                                                    shutdowns for marine mammal observations in a safety zone—shutdown requirements in

                                                                    NMFS authorizations typically apply only to exclusion zones. 104 Here, NMFS created a

                                                                    special requirement for beluga whales “in light of concerns surrounding the status of

                                                                    Cook Inlet beluga whales,” which do not exist for the other species. 105
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           Plaintiffs also overlook that the purpose of an ITR is to authorize incidental take,

                                                                    not eliminate it completely. NMFS must require reasonable measures to mitigate and
STOEL RIVES LLP




                                                                    minimize the authorized take, but only to the extent “practicable.” 106 For example, it is

                                                                    not practicable (or good for marine mammals) for a seismic survey to shut down and re-


                                                                           102
                                                                               PR1_MMPA 2280 (“Behavioral responses to sound are highly variable and
                                                                    context-specific and any reactions depend on numerous intrinsic and extrinsic factors
                                                                    (e.g., species…).”); see also Native Vill. of Chickaloon, 947 F. Supp. 2d at 1058 (same).
                                                                           103
                                                                              PR1_MMPA 2282 (“Marine mammals are likely to avoid the activities …
                                                                    while the harbor seals might be attracted to them out of curiosity.”).
                                                                           104
                                                                              See, e.g., 85 Fed. Reg. 55,645, 55,658 (Sept. 9, 2020) (IHA for seismic survey
                                                                    in the Aleutian Islands provides that crews should be prepared to shut down if marine
                                                                    mammals are detected within the buffer zone but outside the exclusion zone); 83 Fed.
                                                                    Reg. 63,268, 63,311 (Dec. 7, 2018) (NMFS required a 500-meter safety zone where
                                                                    crews should be ready to shut down if a marine mammal enters the exclusion zone).
                                                                           105
                                                                              PR1_MMPA 2265; see also PR1_MMPA 2260 (“These shutdown measures
                                                                    are more restrictive than the standard shutdown measures typically applied.”);
                                                                    PR1_MMPA 2310 (“Mitigation for beluga whales is extensive, including shutdowns at
                                                                    any distance and exclusion zones and avoiding exposure during critical foraging periods
                                                                    around the Susitna Delta.”).
                                                                           106
                                                                                 16 U.S.C. § 1371(a)(5)(A)(i)(II)(aa).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 24 Filed 10/09/20 Page 32 of 49
                                                                    start many times because animals are observed in the expansive safety zone. Here,

                                                                    NMFS, as the expert agency, determined that it would require a special, extra-protective

                                                                    measure for beluga whales. That decision did not require NMFS to impractically apply

                                                                    that special measure to all marine mammals. 107

                                                                           Second, Plaintiffs assert that the shutdown zone for beluga whales should not be

                                                                    limited to 1,500 meters. 108 Plaintiffs are wrong—the beluga shutdown zone is not limited

                                                                    to 1,500 meters. The ITR clearly states that “[o]perations must shut down completely if a

                                                                    beluga whale is sighted within the relevant Level B harassment isopleth.” 109 The Level B
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    “isopleth” is the largest ensonified area within which animals would be expected to

                                                                    encounter sounds at a decibel level constituting Level B harassment (i.e., just over 7,000
STOEL RIVES LLP




                                                                    meters for seismic activity). Although NMFS required a 1,500-meter safety zone for

                                                                    other marine mammals, “in light of concerns surrounding the status of Cook Inlet beluga

                                                                    whales, NMFS implemented a shutdown measure that requires Hilcorp to shutdown

                                                                    active sound sources from which take could occur if a Cook Inlet beluga whale is sighted

                                                                    at any distance within the relevant Level B harassment isopleths.” 110 Plaintiffs’ mistaken

                                                                    argument should be rejected.




                                                                           107
                                                                               See Native Vill. of Chickaloon, 947 F. Supp. 2d at 1060 (“[T]the record reflects
                                                                    that the agency did consider additional time-area restrictions and exercised its expertise to
                                                                    determine that they were not necessary.”).
                                                                           108
                                                                                 Dkt. 53-1 at 16.
                                                                          PR1_MMPA 2314 (50 C.F.R. § 217.163(g)(6)) (emphasis added); see also
                                                                           109

                                                                    PR1_MMPA 2265, 2267.
                                                                           110
                                                                                 PR1_MMPA 2265.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 25 Filed 10/09/20 Page 33 of 49
                                                                           Third, in a variation of the previous argument, Plaintiffs allege that NMFS’s

                                                                    decision not to require visual monitoring of the entire Level B harassment zone is

                                                                    unlawful. 111Again, Plaintiffs’ argument lacks merit. The ITR requires shutdowns for

                                                                    beluga whale observations anywhere within the Level B harassment zone. It requires

                                                                    PSOs to actively monitor out to at least 1,500 meters, it requires monitoring from a

                                                                    separate mitigation vessel for seismic surveys, and it requires monitoring by aircraft in

                                                                    advance of surveys. 112

                                                                           Moreover, Plaintiffs’ complaint that visual on-vessel monitors should actively
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    monitor beyond established zones is disingenuous given that Plaintiffs already panned

                                                                    “visual monitoring (or ‘lookouts’)” as allegedly “ineffective and inadequate to protect the
STOEL RIVES LLP




                                                                    species.” 113 And their suggestion that NMFS should have required passive acoustic

                                                                    monitoring 114 ignores the fact that acoustic monitoring has long been demonstrated to be

                                                                    ineffective in Cook Inlet’s noisy waters. 115 Finally, Plaintiffs’ assertion that visual

                                                                    observation will underestimate the total amount of takes overlooks the fact that NMFS




                                                                           111
                                                                                 Dkt. 53-1 at 17–18.
                                                                           112
                                                                                 PR1_MMPA 2314; PR1_ESA 44–45.
                                                                           113
                                                                                 PR1_MMPA 966.
                                                                           114
                                                                                 Dkt. 53-1 at 18.
                                                                           115
                                                                              PR1_MMPA 2266 (previous “efforts have not resulted in successful
                                                                    deployment of [passive acoustic monitoring] or useful detections of marine mammals to
                                                                    inform mitigation and monitoring during the activities”); PR1_MMPA 2307 (“Passive
                                                                    acoustic monitoring has also been used in Cook Inlet and is typically required for seismic
                                                                    surveys but has not shown to be an effective solution in Cook Inlet’s specific
                                                                    environmental conditions.”).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 26 Filed 10/09/20 Page 34 of 49
                                                                    uses a proven formula to extrapolate PSO observations into actual take estimates. 116

                                                                    Plaintiffs’ complaints about the visual monitoring zone are baseless.

                                                                           In sum, Plaintiffs’ nitpicking of the mitigation and monitoring measures required

                                                                    by NMFS reflects a classic disagreement with a decision falling squarely within the

                                                                    agency’s technical expertise. NMFS fully explained the required measures and its

                                                                    determinations are entitled to deference.

                                                                    C.     NMFS’s Decision Complies with the ESA.

                                                                           1.       The BiOp fully considers the effects of vessel noise.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           Plaintiffs repackage their vessel noise argument, incorrectly asserting that NMFS
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    did not consider “effects from the action, including noise from tugboats, vessel
STOEL RIVES LLP




                                                                    operations, and other sources.” 117 As explained in supra Section IV.B.1, the BiOp

                                                                    discusses in comprehensive detail why noise from tugboats and other vessels are

                                                                    expected to be “very minor” and will have “insignificant and discountable” effects on

                                                                    beluga whales. 118 Plaintiffs seem to mistakenly believe that if NMFS did not specifically

                                                                    address a topic in detail in the “Integration and Synthesis” section of the BiOp, then

                                                                    NMFS failed to consider it in the “jeopardy” analysis. This myopic, section-specific view

                                                                    of the BiOp is impractical and, in any event, the “Integration and Synthesis” section




                                                                             PR1_MMPA 2264–65 (describing the process used to calculate take when
                                                                           116

                                                                    PSOs are only able to monitor a portion of the Level B harassment zone); JOINTSUPP
                                                                    100266 (explaining the density-based Level B exposure estimation methodology for areas
                                                                    beyond the visual observation range of PSOs).
                                                                           117
                                                                                 Dkt. 53-1 at 21–22.
                                                                           118
                                                                                 See PR1_ESA 181–83.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 27 Filed 10/09/20 Page 35 of 49
                                                                    plainly states that it considers “the effects of the action (Section 6)” and “the

                                                                    environmental baseline (Section 5).” 119 In short, NMFS clearly documented and

                                                                    explained its vessel noise analysis, and its conclusion is entitled to deference.

                                                                           2.       NMFS enumerated and analyzed all effects of the action, along with
                                                                                    baseline and cumulative effects.

                                                                           Plaintiffs next argue that NMFS failed “to aggregate the cumulative effects,

                                                                    environmental baseline, and proposed action in light of the status of Cook Inlet belugas to

                                                                    determine whether they collectively jeopardize the species’ continued existence.” 120
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Again, the administrative record directly contradicts this claim, and Plaintiffs misconstrue
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    the law.
STOEL RIVES LLP




                                                                           In the BiOp, NMFS first provides a helpful general description of its approach to

                                                                    the analysis. 121 As to the Cook Inlet beluga whale, NMFS then spends 10 pages

                                                                    describing the status of the species in comprehensive detail. 122 After describing the status

                                                                    of the species, NMFS catalogues all of the “baseline” effects, including coastal

                                                                    development, road construction, port activity, oil and gas development, underwater

                                                                    installations, natural and anthropogenic noise, water quality and pollution, fisheries,

                                                                    tourism, direct mortality, climate and environmental change, and natural catastrophic




                                                                           119
                                                                               PR1_ESA 213. Also, all sources of vessel noise were expressly considered as
                                                                    “project stressors.” PR1_ESA 131.
                                                                           120
                                                                                 Dkt. 53-1 at 24.
                                                                           121
                                                                                 PR1_ESA 60–61.
                                                                           122
                                                                                 PR1_ESA 63–73.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 28 Filed 10/09/20 Page 36 of 49
                                                                    changes. 123 Next, NMFS analyzes the cumulative effects of all non-federal actions that

                                                                    will continue into the future. 124 NMFS brings all of these analyses together in the

                                                                    “Integration and Synthesis” section of the BiOp: 125

                                                                           In this section, we add the effects of the action (Section 6) to the
                                                                           environmental baseline (Section 5) and the cumulative effects (Section 7) to
                                                                           formulate the agency’s biological opinion as to whether the proposed action
                                                                           is likely to: (1) result in appreciable reductions in the likelihood of the
                                                                           survival or recovery of the species in the wild by reducing its numbers,
                                                                           reproduction, or distribution; or (2) result in the adverse modification or
                                                                           destruction of critical habitat as measured through potential reductions in the
                                                                           value of designated critical habitat for the conservation of the species. These
                                                                           assessments are made in full consideration of the status of the species
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           (Section 4).[126]
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Finally, based upon all of these analyses, NMFS concludes that “based on the best
STOEL RIVES LLP




                                                                    information currently available, the proposed action is not expected to appreciably reduce

                                                                    the likelihood of recovery of [the] Cook Inlet beluga….” 127

                                                                           Accordingly, Plaintiffs’ claim that NMFS “nowhere considered the effects of the

                                                                    regulations when combined with the baseline, cumulative impacts, and the grim status of




                                                                           123
                                                                              PR1_ESA 93–130. The “environmental” baseline consists of all “past and
                                                                    present impacts.” 50 C.F.R. § 402.02.
                                                                           124
                                                                              PR1_ESA 211–13. Cumulative effects must be “reasonably certain to occur”
                                                                    and do not include future federal actions, which will be subject to their own ESA Section
                                                                    7 consultations. 50 C.F.R. § 402.02.
                                                                           125
                                                                                 PR1_ESA 213–18.
                                                                             PR1_ESA 212; see also PR1_ESA 216–17 (detailing aggregated effects on
                                                                           126

                                                                    beluga whales).
                                                                           127
                                                                                 PR1_ESA 218.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 29 Filed 10/09/20 Page 37 of 49
                                                                    the species” 128 is false. As summarized above, and set forth comprehensively in the

                                                                    BiOp, NMFS did precisely that.

                                                                           Plaintiffs also suggest that NMFS had no choice but to conclude that the ITR

                                                                    jeopardizes the species because the status of the Cook Inlet beluga whale is already in a

                                                                    state of jeopardy. 129 Plaintiffs misconstrue the ESA. In fact, this Court rejected this same

                                                                    argument in Native Village of Chickaloon:

                                                                           In National Wildlife Federation v. National Marine Fisheries Service, the
                                                                           Ninth Circuit emphasized that NMFS may not “conduct the bulk of its
                                                                           jeopardy analysis in a vacuum[,]” but rather must “consider the proposed ...
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           operations in their actual context[.]” However, the Ninth Circuit also held
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           this consideration of context does not require the agency to consider the
                                                                           proposed action as if that action included “all independent or baseline harms
                                                                           to listed species.” Because the verb “to jeopardize ... implies causation, and
STOEL RIVES LLP




                                                                           thus some new risk of harm[,]” the agency need only assess the risk of new
                                                                           jeopardy posed by the proposed action. Thus, while NMFS was required in
                                                                           the BiOp in this case to consider the effects of Apache’s surveying “within
                                                                           the context of other existing human activities that impact” the beluga
                                                                           whale, it was not required to specifically determine whether the beluga
                                                                           whale, at that baseline, was already in jeopardy.[130]

                                                                           In a similar vein, Plaintiffs’ reliance on Turtle Island Restoration Network v.

                                                                    United States Department of Commerce is misplaced. In that case, the Ninth Circuit

                                                                    remanded the biological opinion because the court found that NMFS’s “no-jeopardy”

                                                                    analysis failed to adequately address NMFS’s model showing that projected turtle

                                                                    mortalities from the action would cause up to an 11% decline in an already-declining




                                                                           128
                                                                                 Dkt. 53-1 at 26.
                                                                           129
                                                                                 Id. at 25.
                                                                           130
                                                                                 947 F. Supp. 2d at 1065–66 (brackets in original; citations omitted).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 30 Filed 10/09/20 Page 38 of 49
                                                                    population. 131 NMFS made no such finding here and, in fact, found that the action would

                                                                    cause only minor, short-term, behavioral Level B harassment of small numbers of beluga

                                                                    whales, resulting in a negligible impact.

                                                                           In sum, NMFS carefully considered all effects of the action, along with all

                                                                    baseline and cumulative effects, and concluded that its issuance of the ITR will not

                                                                    jeopardize the Cook Inlet beluga whale because it “is not expected to appreciably reduce

                                                                    the likelihood of recovery of [the species].” 132 This determination is consistent with the

                                                                    ESA, supported by the administrative record, and entitled to deference.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           3.       NMFS rationally determined that reinitiation of consultation is
                                                                                    unwarranted.
STOEL RIVES LLP




                                                                           Plaintiffs contend that the January 2020 publication of a biennial abundance

                                                                    estimate for Cook Inlet beluga whales (“Biennial Estimate”) required NMFS to reinitiate

                                                                    Section 7 consultation. 133 However, NMFS fully explained why the regulatory standard

                                                                    for reinitiation is not satisfied and that rational determination is entitled to deference. 134

                                                                           NMFS must reinitiate Section 7 consultation when, inter alia, “new information

                                                                    reveals effects of the action that may affect listed species or critical habitat in a manner or

                                                                    to an extent not previously considered.” 135 The Ninth Circuit has cautioned that not



                                                                           131
                                                                                 878 F.3d 725, 737–39 (9th Cir. 2017).
                                                                           132
                                                                                 PR1_ESA 218.
                                                                           133
                                                                                 Dkt. 53-1 at 27.
                                                                           134
                                                                              See JOINTSUPP 100006 (NMFS Alaska Region Memo to NMFS Office of
                                                                    Protected Resources).
                                                                           135
                                                                                 50 C.F.R. § 402.16(a)(2).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 31 Filed 10/09/20 Page 39 of 49
                                                                    “every modification of or uncertainty in a complex and lengthy project requires the

                                                                    agency to stop and reinitiate consultation.” 136 Courts have similarly recognized that

                                                                    “[p]ublication of a later report on the relevant listed species does not automatically

                                                                    constitute revelation of new information.” 137 In short, there must be an affirmative,

                                                                    compelling demonstration that the new information reveals new effects of the action that

                                                                    were not already considered. 138

                                                                           As applied here, at the request of NMFS’s Office of Protected Resources, NMFS’s

                                                                    Alaska Regional Office carefully evaluated whether the Biennial Estimate required the
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    reinitiation of consultation and concluded that the BiOp’s analysis and conclusions

                                                                    “remain[] valid in light of the new information.” 139 It explained that “in no instance are
STOEL RIVES LLP




                                                                    [the] disruptions [from Hilcorp’s activities] expected to result in a reduction in fitness or

                                                                    survival of any whales” and the “new information does not suggest there will be any new

                                                                    stressors or effects causing take of any whales, nor does it suggest that take would be of a

                                                                    different type or greater severity than those considered in our analysis.” 140 Accordingly,




                                                                             Sierra Club v. Marsh, 816 F.2d 1376, 1388 (9th Cir. 1987), abrogated on other
                                                                           136

                                                                    grounds by Nat’l Family Farm Coal. v. U.S. EPA, 966 F.3d 893 (9th Cir. 2020).
                                                                           137
                                                                                 Protect Our Water v. Flowers, 377 F. Supp. 2d 844, 874 (E.D. Cal. 2004).
                                                                           138
                                                                                See Wyo. Outdoor Council v. Bosworth, 284 F. Supp. 2d 81, 94 (D.D.C. 2003)
                                                                    (rejecting environmental group’s challenge to U.S. Fish and Wildlife Service decision not
                                                                    to reinitiate consultation where the new information just confirmed earlier findings);
                                                                    Loggerhead Turtle v. Cty. Council of Volusia Cty., Fla., 120 F. Supp. 2d 1005, 1025
                                                                    (M.D. Fla. 2000) (new scientific study and data did not satisfy plaintiff’s burden to show
                                                                    different or more extensive effects).
                                                                           139
                                                                                 JOINTSUPP 100005–08.
                                                                           140
                                                                                 JOINTSUPP 100008.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 32 Filed 10/09/20 Page 40 of 49
                                                                    the Regional Office concluded that, “with no anticipated effects on fitness or survival of

                                                                    individual whales, and thus no adverse consequences for the population, we find no basis

                                                                    to reinitiate consultation.” 141 NMFS’s Office of Protected Resources concurred with this

                                                                    assessment, concluding:

                                                                           [w]e have carefully considered the change in Cook Inlet beluga abundance
                                                                           and growth trend, but neither changes our assessment that the exposure of
                                                                           Cook Inlet beluga whales to sounds produced by Hilcorp’s oil and gas
                                                                           activities is not anticipated to impact the fitness of any individual beluga
                                                                           whales, much less adversely affect the stock through effects on annual rates
                                                                           of recruitment or survival.[142]
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    NMFS therefore responded to Plaintiffs’ notice of intent to sue explaining why
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    reinitiation was unwarranted 143 and reaffirmed its FONSI. 144
STOEL RIVES LLP




                                                                           Plaintiffs also argue that NMFS failed to consider how the revised abundance

                                                                    estimate affects the calculation of takes. 145 Again, the administrative record shows

                                                                    otherwise. 146 NMFS explained that it is “very difficult to modify our take estimates with

                                                                    reliable precision to account for this small change in abundance” and that “[a]

                                                                    corresponding 4.7% reduction in our take estimate is not justifiable because we do not

                                                                    expect that belugas occur throughout the action area (nor throughout their range) at a




                                                                           141
                                                                                 Id.
                                                                           142
                                                                                 JOINTSUPP 100001.
                                                                           143
                                                                                 JOINTSUPP 100011.
                                                                           144
                                                                                 JOINTSUPP 100003.
                                                                           145
                                                                                 See Dkt. 53-1 at 29.
                                                                           146
                                                                              See JOINTSUPP 100008 (“We also considered how the new population
                                                                    estimate and trend information could affect our estimate of takes.”).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 33 Filed 10/09/20 Page 41 of 49
                                                                    uniform density.” 147 Additionally, the small change in population size would not cause

                                                                    the agency to revise its mitigation measures. 148

                                                                           Plaintiffs therefore fail to meet their burden of showing that the Biennial Estimate

                                                                    demonstrates new significant effects that were not considered. 149 NMFS’s decision not to

                                                                    reinitiate consultation rested on precisely the type of technical analyses and conclusions

                                                                    that are within NMFS’s special expertise and are entitled to deference. 150

                                                                    D.     NMFS’s Decision Complies with NEPA.

                                                                           Finally, Plaintiffs assert that NMFS violated NEPA by failing to take a hard look
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    at the direct and cumulative impacts of the ITR on beluga whales. 151 Both of these claims
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    lack merit.
STOEL RIVES LLP




                                                                           “NEPA does not mandate particular results, but simply provides the necessary

                                                                    process to ensure that federal agencies take a hard look at the environmental

                                                                    consequences of their actions.” 152 Courts reviewing NEPA analyses “must defer to an

                                                                    agency’s decision that is ‘fully informed and well-considered’ but we need not forgive a




                                                                           147
                                                                                 Id.
                                                                           148
                                                                                 Id.
                                                                           149
                                                                              See Protect Our Water, 377 F. Supp. 2d at 874 (reinitiation of consultation
                                                                    unwarranted where new information revealed no effects that were different or more
                                                                    extensive than those previously considered).
                                                                             50 C.F.R. § 402.16(a)(2); Protect Our Water, 377 F. Supp. 2d at 874; Wyo.
                                                                           150

                                                                    Outdoor Council, 284 F. Supp. 2d at 94.
                                                                           151
                                                                                 Dkt. 53-1 at 30.
                                                                           152
                                                                                 Metcalf v. Daley, 214 F.3d 1135, 1141 (9th Cir. 2000) (citation omitted).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 34 Filed 10/09/20 Page 42 of 49
                                                                    clear error of judgment.” 153 Here, the administrative record shows that NMFS took the

                                                                    requisite hard look at the impacts of its authorization.

                                                                           1.       NMFS took a hard look at the potential impacts of vessel noise on
                                                                                    beluga whales. 154

                                                                           Plaintiffs again repackage their vessel noise argument, this time claiming that

                                                                    NMFS “fails to properly consider the impacts of noise from tugboats and other vessels on

                                                                    Cook Inlet belugas, thereby failing to take the requisite hard look at the direct impacts

                                                                    under NEPA.” 155 But the EA does address vessel noise. 156 And, both the EA and the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    FONSI specifically reference the agency’s BiOp, which provides NMFS’s
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    comprehensive analysis of vessel noise and concludes that “the impact of vessel noise is
STOEL RIVES LLP




                                                                    very minor, and thus adverse effects to Cook Inlet belugas will be immeasurably

                                                                    small.” 157 Accordingly, NMFS took the requisite hard look at the potential impacts of

                                                                    vessel noise on Cook Inlet beluga whales.




                                                                           153
                                                                              Id. (quoting Save the Yaak Comm. v. Block, 840 F.2d 714, 717 (9th Cir. 1988);
                                                                    Or. Nat. Res. Council, 490 U.S. at 378)).
                                                                           154
                                                                                 As explained in supra Section IV.A, Plaintiffs have waived this argument.
                                                                           155
                                                                                 Dkt. 53-1 at 32.
                                                                           156
                                                                              See PR1_NEPA 55 (EA’s listing of tugs towing rig and vessels as anticipated
                                                                    noise sources); PR1_NEPA 59 (EA’s explanation of why low marine mammal population
                                                                    density and predictable movement of vessels is unlikely to result in take).
                                                                           157
                                                                              PR1_ESA 183; see Envtl. Prot. Info. Ctr. v. U.S. Forest Serv., 451 F.3d 1005,
                                                                    1012 (9th Cir. 2006) (“Clearly, NEPA and the ESA involve different standards, but this
                                                                    does not require USFS to disregard the findings made by FWS in connection with formal
                                                                    consultation mandated by the ESA.”); see also Nw. Envtl. Def. Ctr. v. Nat’l Marine
                                                                    Fisheries Serv., 647 F. Supp. 2d 1221, 1247 (D. Or. 2009) (determining agency’s
                                                                    Environmental Assessment properly relied on BiOp prepared by NMFS).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 35 Filed 10/09/20 Page 43 of 49
                                                                           2.        NMFS fully analyzed cumulative impacts.

                                                                           Plaintiffs next claim that NMFS failed to take a hard look at cumulative impacts,

                                                                    arguing that the EA does not assess the impact of Hilcorp’s activities on beluga whales

                                                                    within the context of noise from other activities. 158 They contend that “NMFS’s

                                                                    ‘analysis’ of cumulative impacts amounts to nothing more than general descriptions of

                                                                    categories of activities and projects that impact Cook Inlet beluga whales.” 159 This

                                                                    argument is a retread of the same argument this Court rejected seven years ago when

                                                                    CBD challenged the IHA issued to Apache for its seismic survey activities in Cook Inlet,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    and it should similarly be rejected. 160
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           “An EA’s analysis of cumulative impacts ‘must give a sufficiently detailed
STOEL RIVES LLP




                                                                    catalogue of past, present, and future projects, and provide adequate analysis about how

                                                                    these projects, and differences between the projects, are thought to have impacted the

                                                                    environment.” 161 Although “[a]n EA must fully assess the cumulative impacts of a

                                                                    project … under NEPA [courts] defer to an agency’s determination of the scope of its

                                                                    cumulative effects review.” 162


                                                                           158
                                                                                 Dkt. 53-1 at 33–35.
                                                                           159
                                                                                 Id. at 33.
                                                                           160
                                                                               Native Vill. of Chickaloon, 947 F. Supp. 2d at 1073 (“Plaintiffs assert that ‘the
                                                                    EA summarized—but did not actually analyze—cumulative impacts’ and its failure to do
                                                                    so is arbitrary and capricious and unsupported by the record evidence.”).
                                                                             Native Vill. of Nuiqsut, 432 F. Supp. 3d at 1036 (quoting Te-Moak Tribe of W.
                                                                           161

                                                                    Shoshone of Nev. v. U.S. Dep’t of Interior, 608 F.3d 592, 603 (9th Cir. 2010)).
                                                                             Native Vill. of Chickaloon, 947 F. Supp. 2d at 1073–74 (internal quotation
                                                                           162

                                                                    marks omitted; second brackets in original) (quoting Salazar, 695 F.3d at 917; Selkirk
                                                                    Conservation Alliance v. Forsgren, 336 F.3d 944, 959 (9th Cir. 2003)).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 36 Filed 10/09/20 Page 44 of 49
                                                                           The cumulative impacts section of the EA specifically considers Hilcorp’s

                                                                    activities in the context of vessel traffic and “account[s] for the impact of these vessels

                                                                    through the final rule and in this document as acoustic sources operating from vessels are

                                                                    the primary form of harassment for marine mammals considered.” 163 In addition to vessel

                                                                    noise, NMFS thoroughly considered the cumulative effects of the project in conjunction

                                                                    with subsistence hunting, pollution, fisheries interaction, oil and gas development, coastal

                                                                    zone development (including the Chuitna Coal Project, ORPC Tidal Energy Projects, and

                                                                    Pebble Mine), underwater installations, marine mammal research, and climate change. 164
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Indeed, the cumulative effects analysis in the current EA is remarkably similar to the

                                                                    cumulative effects analysis that this Court approved in Native Village of Chickaloon. 165
STOEL RIVES LLP




                                                                           The administrative record shows that NMFS fully addressed the past, present, and

                                                                    future projects while taking the requisite hard look at the cumulative impacts on the Cook

                                                                    Inlet beluga whale. NMFS’s analysis is entitled to deference.

                                                                    E.     Vacatur Is Not the Appropriate Remedy.

                                                                           Plaintiffs request—without any supporting argument—that the Court vacate the

                                                                    ITR, BiOp, EA, and FONSI. 166 As an initial matter, if this Court finds any merit in



                                                                           163
                                                                                 PR1_NEPA 94–95.
                                                                           164
                                                                                 PR1_NEPA 92–100.
                                                                           165
                                                                               Native Vill. of Chickaloon, 947 F. Supp. 2d at 1074 (finding EA’s cumulative
                                                                    effects analysis sufficient where “the EA addressed the effects of pollution; fisheries
                                                                    interaction; coastal zone development including the Port of Anchorage and Port
                                                                    Mackenzie expansions, the Chuitna Coal Project, and the ORPC Alaska Tidal Energy
                                                                    projects; marine mammal research; and climate change”).
                                                                           166
                                                                                 Dkt. 53-1 at 35.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 37 Filed 10/09/20 Page 45 of 49
                                                                    Plaintiffs’ claims, Hilcorp respectfully requests the opportunity to more fully address the

                                                                    appropriate remedy through supplemental briefing and argument.

                                                                           Although an agency action that is held to be unlawful can be set aside under the

                                                                    APA, 167 vacatur is “a species of equitable relief,” and “courts are not mechanically

                                                                    obligated to vacate agency decisions that they find invalid.” 168 “Whether agency action

                                                                    should be vacated depends on how serious the agency’s errors are ‘and the disruptive

                                                                    consequences of an interim change that may itself be changed.’” 169 The Ninth Circuit has

                                                                    made clear that in considering whether vacatur is appropriate, courts should consider
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    economic and other practical concerns. 170

                                                                           As a general matter, vacatur is not warranted here because the violations alleged
STOEL RIVES LLP




                                                                    by Plaintiffs are relatively minor and curable on remand. Vacatur would have highly

                                                                    disruptive consequences to, at a minimum, Hilcorp’s ability to develop the leases in

                                                                    which it has made a significant investment and its ongoing maintenance activities in




                                                                           167
                                                                               5 U.S.C. § 706(2)(A).
                                                                           168
                                                                               Pac. Rivers Council v. U.S. Forest Serv., 942 F. Supp. 2d 1014, 1017 (E.D. Cal.
                                                                    2013); see also Nat’l Wildlife Fed’n v. Espy, 45 F.3d 1337, 1343 (9th Cir. 1995)
                                                                    (“Although the district court has power to do so, it is not required to set aside every
                                                                    unlawful agency action.” (emphasis added)); Idaho Farm Bureau Fed’n v. Babbitt, 58
                                                                    F.3d 1392, 1405 (9th Cir. 1995) (“[W]hen equity demands, the regulation can be left in
                                                                    place while the agency follows the necessary procedures.”).
                                                                           169
                                                                               Cal. Cmtys. Against Toxics v. U.S. EPA, 688 F.3d 989, 993 (9th Cir. 2012)
                                                                    (quoting Allied-Signal, Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51
                                                                    (D.C. Cir. 1993)).
                                                                           170
                                                                               Id. at 994 (“[I]f saving a snail warrants judicial restraint, so does saving the
                                                                    power supply.” (citation omitted)).


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 38 Filed 10/09/20 Page 46 of 49
                                                                    Cook Inlet that are critical to maintaining the network of underwater pipelines that supply

                                                                    the Municipality of Anchorage and Railbelt communities with natural gas. 171

                                                                                                       V. CONCLUSION

                                                                           Hilcorp’s exploration, maintenance, and decommissioning activities have

                                                                    undergone rigorous permitting review and are subject to an extensive suite of mitigation

                                                                    and monitoring measures designed to minimize or avoid impacts to marine mammals,

                                                                    particularly the Cook Inlet beluga whale. As set forth above, Plaintiffs’ attempts to poke

                                                                    holes in NMFS’s careful and comprehensive analyses are both procedurally and
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    substantively meritless. Hilcorp respectfully requests that the Court deny Plaintiffs’
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    motion for summary judgment, grant Defendants’ and Intervenor-Defendants’ cross-
STOEL RIVES LLP




                                                                    motions for summary judgment, and affirm NMFS’s reasoned decisions.

                                                                     DATED: October 9, 2020.
                                                                                                              STOEL RIVES LLP

                                                                                                              By: /s/ Ryan P. Steen
                                                                                                                 RYAN P. STEEN (Bar No. 0912084)
                                                                                                                 JASON T. MORGAN (Bar No. 1602010)
                                                                                                                 JAMES C. FELDMAN (Bar No. 1702003)

                                                                                                                   Attorneys for Hilcorp Alaska, LLC




                                                                           171
                                                                                 See PR1_MMPA 2253–54.


                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 39 Filed 10/09/20 Page 47 of 49
             CERTIFICATE OF COMPLIANCE WITH WORD LIMITS

       I certify that this document contains 9,997 words, excluding items exempted by

Local Civil Rule 7.4(a)(4), and complies with the word limits of Local Civil Rule

7.4(a)(1).

       Respectfully submitted this 9th day of October, 2020.

                                         /s/ Ryan P. Steen
                                         Ryan P. Steen




Cook Inletkeeper, et al. v. Ross, et al.
CaseNo.
Case  3:19-cv-00238-SLG
         3:19-cv-00238-SLGDocument 60 Filed 10/09/20 Page 48 of 49
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on October 9, 2020, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00238-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.


                                                                                                                 /s/ Ryan P. Steen
                                                                                                                 Ryan P. Steen
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    107454243.10 0066502-00011
STOEL RIVES LLP




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    CaseNo.
                                                                    Case  3:19-cv-00238-SLG
                                                                             3:19-cv-00238-SLGDocument 60 Filed 10/09/20 Page 49 of 49
